 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    DERRICK WHEATEN,                                Case No. 1:18-cv-00885-AWI-JLT (PC)
12                        Plaintiff,                  ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS AND GRANTING
13           v.                                       DEFENDANTS’ MOTION FOR SUMMARY
                                                      JUDGMENT
14    S. KNOLL, et al.,
                                                      (Docs. 35, 62)
15                        Defendants.
16

17

18          Plaintiff Derrick Wheaten is a federal prisoner proceeding pro se and in forma pauperis in

19   this civil rights action under Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

20   403 U.S. 388 (1971). Plaintiff’s operative claims are for deliberate indifference to his serious

21   medical needs in violation of the Eighth Amendment. (Doc. 15 at 1.) This matter was referred to a

22   United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

23          On August 5, 2019, Defendants filed a motion for summary judgment. (Doc. 35.) Plaintiff

24   filed an opposition on August 19, 2019, to which Defendants filed a reply. (Docs. 38-41.) On

25   September 3, 2019, the assigned magistrate judge granted Plaintiff’s motion to open limited

26   discovery and postpone consideration of Defendants’ motion for summary judgment. (Doc. 43.)

27   Pursuant to the magistrate judge’s order, Plaintiff filed an amended opposition on December 9,

28   2019, and Defendants filed an amended reply. (Docs. 58-60.)
 1          On January 7, 2020, the magistrate judge issued findings and recommendations to grant
 2   Defendants’ motion for summary judgment. (Doc. 62.) The magistrate judge found, “[t]he facts,
 3   viewed in the light most favorable to Plaintiff, show that Defendants’ actions were not the
 4   actionable cause of the harm of which Plaintiff complains,” i.e., falling from his upper bunk and
 5   his resulting injuries. (Id. at 7.) The judge pointed to Plaintiff’s sworn declaration, where Plaintiff
 6   states that (1) he fell from his upper bunk after his leg got caught in a blanket, and (2) prior to his
 7   fall, a medication tech, not the defendants, rescinded Plaintiff’s accommodation “chrono” for a
 8   lower bunk. (Id. at 6.) For these reasons, the magistrate judge found that Defendants’ actions were
 9   neither the cause-in-fact nor the proximate cause of Plaintiff’s injuries. (Id.)
10          Plaintiff filed objections on January 27, 2020. (Doc. 63.) In his objections, Plaintiff argues
11   that “there is a genuine dispute of material facts concerning the requisite causal connection
12   between defendants’ actions and the Eighth Amendment violation.” (Id. at 1.) Specifically,
13   Plaintiff states that there is a dispute of fact “concerning whether Defendants’ conspired with [the
14   medication tech] … to interfere with his lower bunk accommodation.” (Id. at 2.) Plaintiff points
15   to the facts that he had no knowledge that his chrono had been rescinded, and that the medication
16   tech had no authority to withdraw the chrono, as evidence of such a conspiracy. (See id. at 2-3.)
17          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a
18   de novo review of this case. Having carefully reviewed the entire file, the Court finds the findings
19   and recommendations to be supported by the record and proper analysis.
20          The Court does not find that there is a genuine dispute of fact regarding whether the
21   defendants conspired with the medication tech to rescind Plaintiff’s lower-bunk chrono. Even if
22   the medication tech overstepped her authority by rescinding the chrono, and even if Plaintiff was
23   not informed that the chrono had been rescinded, these facts alone are insufficient to create a
24   genuine dispute that the medication tech and Defendants “conspired” to rescind the chrono. The
25   logical leap is too great. Although the Court must draw “all inferences supported by the evidence
26   in favor of” Plaintiff, Walls v. Cent. Contra Costa Cty. Transit Auth., 653 F.3d 963, 966 (9th Cir.
27   2011), the Court need not draw inferences unsupported by a “factual predicate” or “ordinary rules
28   of logic.” Richards v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985).
                                                       2
 1            The uncontested facts are that (1) the medication tech rescinded Plaintiff’s chrono on
 2   August 24, 2016, and (2) Plaintiff fell from his bunk when his leg got caught in a blanket on
 3   August 27, 2016. (See Doc. 58, Wheaten Decl., at 22.) Based on these facts, the Court agrees with
 4   the magistrate judge that Defendants’ failure to provide Plaintiff with a lower bunk was not the
 5   proximate cause of his fall on August 27, 2016. Thus, Plaintiff does not meet the causation
 6   requirement of his Bivens claim.
 7            Accordingly, the Court ORDERS:
 8            1.     The findings and recommendations issued on January 7, 2020 (Doc. 62) are
 9                   ADOPTED in full;
10            2.     Defendants’ motion for summary judgment (Doc. 35) is GRANTED;
11            3.     This action is DISMISSED; and,
12            4.     The Clerk of the Court is DIRECTED to close this case.
13
     IT IS SO ORDERED.
14

15   Dated:    February 20, 2020
                                                  SENIOR DISTRICT JUDGE
16

17

18

19
20

21

22

23

24

25

26

27

28
                                                        3
